DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the drawings filed 02 May 2022 has been considered an overcomes the objections to the drawings.  Claims 18-19 have been added but do not overcome the prior art.  Claims 1-19 are currently pending.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. Applicant argues that the mounting posts (58) of Hood do not drive the movement of the outfeed fence.  However, applicant specifically points out in their arguments (see page 10) that the mounting posts are used to compress the ramps (61, 62) together.  This compression is obviously a type of movement and thus the posts do drive movement of the fence as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,059,024 to Hood (Hood).
Concerning claim 1, Hood discloses an adjustable fence assembly for guiding movement of stock in a feed direction along a work table comprising a working element, the fence assembly comprising: 
an infeed fence (55) securable to the work table at an infeed side of the working element, the infeed fence (55) having an infeed guide face (56) extending in an infeed guide plane oriented generally parallel to the feed direction for engaging the stock and guiding movement of the stock toward the working element in the feed direction; and
an outfeed fence assembly comprising: 
an outfeed fence support (39) securable to the work table at an outfeed side of the working element; 
an outfeed fence (61, 62, 63) movably mounted on the outfeed fence support (39) having a first end, an opposite second end, and a length extending between the first and second ends, the outfeed fence having an outfeed guide face (63) extending along the length in an outfeed guide plane oriented generally parallel to the feed direction for engaging the stock and guiding movement of the stock away from the working element in the feed direction; and 
an outfeed fence adjustment mechanism (58, 59, 67, 60) comprising first and second mounting posts (58) attached to the outfeed fence (at 61, 62) at spaced apart locations along the length thereof, each of the first and second mounting posts (58) being operatively connected to the outfeed fence support (39) for selective movement with respect to the outfeed fence support along a fence adjustment axis oriented transverse to the feed direction, said movement of the first and second mounting posts (58) driving corresponding movement of the outfeed fence (61, 62, 63) with respect to the outfeed fence support and the infeed fence to selectively adjust an offset distance between the outfeed guide plane and the infeed guide plane along the fence adjustment axis.
Concerning claim 2, Hood discloses the first and second mounting posts are spaced apart from one another by a post spacing distance in the feed direction, the post spacing distance being at least about 30% of the length of the outfeed fence (see figure 7, the posts attached to 62).
Concerning claim 4, Hood discloses the first mounting post (58) is connected to the outfeed fence support by a screw mechanism (67).
Concerning claim 15, Hood discloses the second mounting post (58) is connected to the outfeed fence support by a screw mechanism (67).
Concerning claim 16, Hood discloses the first and second mounting posts (58) are independently movable (via independent knobs 59) along the fence adjustment axis.
Concerning claim 18, Hood discloses the first and second mounting posts (58) extend transverse to the feed direction.
Concerning claim 19, Hood discloses the first and second mounting posts (58) are mounted on a side of the outfeed fence support that is opposite to a side of the outfeed fence support on which the outfeed fence is located.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hood.
Concerning claim 3, Hood does not disclose the exact post spacing distance between the first and second mounting posts.  
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hood such that the post spacing distance being at least about 4 inches as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Concerning claim 17, Hood discloses the outfeed fence adjustment mechanism is configured to move the outfeed fence through a range of motion having a first end and a second end, the outfeed fence defining an offset distance of about 0 inches at the first end of the range but does not disclose the offset distance at the second end of the range of motion.  
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hood such that the offset distance at the second end of the range of motion is about 0.25 inches as such determination would result during routine engineering practices and experimentation.  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/01/2022